114 N.J. Super. 526 (1971)
277 A.2d 417
STANLEY YACKER, RECEIVER FOR MAR BUILDING, INC., PLAINTIFF-RESPONDENT,
v.
MARKUS WEINER, MARTIN BLASHINSKY AND MIDDLESEX APARTMENTS, INC., DEFENDANTS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Argued May 11, 1971.
Decided May 20, 1971.
Before Judges LEWIS, MATTHEWS and MINTZ.
Mr. Barry D. Keith argued the cause for appellants (Messrs. Keith, Keith and Winters, attorneys; Mr. Nestor A. Winters, on the brief).
Mr. William G. Bassler argued the cause for respondent.
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed by Judge Lane in his reported opinion, 109 N.J. Super. 351.